DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on October 20, 2021.  As directed by the amendment: claims 1, 5, 6, and 12 have been amended and claims 3, 4, and 13 have been canceled.  Thus, claims 1, 5-9, and 12 are presently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 5-9, and 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least wherein the index surface of the index member presents a circular shape, and the arm part extends in a radial direction from the index surface of the index member in claim 1 lines 28-29.
The prior art of record, alone or in combination, also fails to teach at least a cupsole attaching method for attaching a cupsole worn by a user of a plurality of users to a walking 
The closest prior art of record includes Willard (US 2017/0049601) who discloses an adjustable walking sole for an orthosis including a foot sole plate and a cupsole worn by a user that has a main body part and an index member; but does not disclose the index surface of the index member presenting a circular shape with an arm extending radially.
The closest prior art of record also includes Cataldi (US 2012/0232438) who teaches an orthosis machine including a translucent index member that is markable by the individual; but does not teach wherein the index surface of the index member presents a circular shape, and the arm part extends in a radial direction from the index surface of the index member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785